COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-10-087-CV





KENYEN DAMON MOORE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Kenyen Damon Moore filed this appeal from an order signed by Judge Jeff Walker, Presiding Judge of the Eighth Administrative Judicial Region of Texas, denying Appellant’s motion to recuse a trial court judge.  On March 26, 2010, we notified Appellant of our concern that we lack jurisdiction over the appeal because there has been no final judgment of conviction.  
See, e.g.
, 
Wright v. State
, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.); 
McKown v. State
, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.); 
see also Woodard v. Eighth Court of Appeals
, 991 S.W.2d 795, 797 (Tex. Crim. App. 1998) (orig. proceeding) (holding that complaint regarding recusal of trial court judge should not be addressed until appeal from final judgment).  We further stated that unless Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal on or before April 5, 2010, the appeal could be dismissed for want of jurisdiction.  
See
 Tex. R. App. P. 44.3.

Appellant filed a response, but it does not state valid grounds for continuing the appeal.  Appellant does not cite, nor have we found, any authority conferring jurisdiction on this court to consider his appeal at this time.  Thus, we dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  April 29, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.